DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-7, 11, and 16-20, in the reply filed on 8/2/2021 is acknowledged.  
Applicant argues that the “use” format of claims 1-7 and 16-20 has been converted to a method format.  However, the claims of Group I were drawn to a product with an intended use, which is proper in U.S. practice.  Applicant has amended the claims to be drawn to a method of treatment, which would be properly restricted as Group VI, while claim 11 is still drawn to the original pharmaceutical composition.  In order to promote compact prosecution, Applicant’s election will be treated as Group VI, a method for prevention or treatment of bacteria-inducted infection and disease, as Applicant specifically states that the elected claims are method claims (see page 1 of Remarks filed 8/2/2021).
Claims 1-7 and 16-20 will be examined on the merits herein.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/2021.


Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting the growth of bacteria in vitro with a carbazate-functionalized polyvinyl alcohol (PVAC), does not reasonably provide enablement for treatment and prevention of bacteria-inducted infection and disease in a patient with the nucleophic center of Formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
 Nature of the invention:  Claim 1 recites a method for prevention or treatment of bacteria-induced infection and disease comprising administering to a patient an active principle comprising a carrier which exhibits a said scavenger structure comprising a nucleophilic centre of Formula I, wherein the bacteria-induced infection and disease are selected from infection and disease in connection with mouth, dental or throat infections, systemic infection, alone or as an adjuvant treatment to antibiotics, infections in skin sores or ulcers, eye infections, ear infections, cystitis in individuals with catheter, venereal diseases in individuals, bacterial growth in bags containing blood or other blood components, including plasma and thrombocytes, respiratory infections, infections deep in body cavities or abscesses, central nervous infections, or prevention of bacterial infections in immunosuppressed patients.
The state of the prior art:  Bowden et al. (US 2016/0175451, cited on IDS filed 1/17/2020) teaches a nucleophilic centre complying with the formula X1(—R″—)(—R′)mHn where: a) X1 is a single-bonded heteroatom selected amongst N, O and S and exhibits a free electron pair; b) m is 0 or 1 and n is 1 or 2; c) -R″- is a bivalent organic group providing attachment to the carrier via one of its free valences and to X1 at the other free valence; and d) R′- is a monovalent organic group attached to the X1 via its 
The relative skill of those in the art:  The relative skill of those in the art is high.
 The predictability or unpredictability of the art:  Fredriksson teaches that modifying sutures by giving them antibacterial properties has been effective in infection prevention and the healing of wounds (see page 48). Fredriksson teaches that in analogy, sutures where impregnated with PVAC (see page 48), however does not specifically teach or suggest the treatment or prevention of bacteria-induced infection and disease.
The breadth of the claims:  The scope of the claims is very broad as Formula I reads on a broad genus of compounds and a variety of different infection and disease in connection with mouth, dental or throat infections, systemic infection, alone or as an adjuvant treatment to antibiotics, infections in skin sores or ulcers, eye infections, ear 
The amount of direction or guidance presented:  The specification speaks generally prevention or treatment of bacteria-induced infection and disease.  However, guidance is not given the specific infection or disease, the route of administration, or dosages given to the patient.
 The presence or absence of working examples: The specification provides an example with a specific compound (PVAC) for an in vitro study on the antibacterial effect of the material against Pseudomonas aeruginosa, Sphingomonas uppsaliensis, Klebsiella pneumonia, Klebsiella pneumoniae (ESBL—extended spectrum beta-lactamase), Staphylococcus epidermidis (KNS), Escherichia coli, Entreococcus faecium, Enterococcus faecalis, Enterobacter chloacae, Streptococcus pyogenes, Staphylococcus aureus, and Bacillus cereus.  However, the specification provides no working examples of prevention or treatment of bacteria-induced infection and disease in a patient, nor does it show any examples of treating or preventing disease in a patient caused by Pseudomonas aeruginosa, Sphingomonas uppsaliensis, Klebsiella pneumonia, Klebsiella pneumoniae (ESBL—extended spectrum beta-lactamase), Staphylococcus epidermidis (KNS), Escherichia coli, Entreococcus faecium, Enterococcus faecalis, Enterobacter chloacae, Streptococcus pyogenes, Staphylococcus aureus, and Bacillus cereus.

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for the recites a method for prevention or treatment of bacteria-induced infection and disease comprising administering to a patient an active principle comprising a carrier which exhibits a said scavenger structure comprising a nucleophilic centre of Formula I, wherein the bacteria-induced infection and disease are selected from infection and disease in connection with mouth, dental or throat infections, systemic infection, alone or as an adjuvant treatment to antibiotics, infections in skin sores or ulcers, eye infections, ear infections, cystitis in individuals with catheter, venereal diseases in individuals, bacterial growth in bags containing blood or other blood components, including plasma and thrombocytes, respiratory infections, infections deep in body cavities or abscesses, central nervous infections, or prevention of bacterial infections in immunosuppressed patients.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for prevention or treatment of bacteria-induced infection and disease, comprising administering to a patient an active principle…wherein the bacteria-induced infection and disease are selected from infection and disease in connection with mouth, dental or throat infections, systemic infection, alone or as an adjuvant treatment to antibiotics, infections in skin sores or ulcers, eye infections, ear infections, cystitis in individuals with catheter, venereal diseases in individuals, bacterial growth in bags containing blood or other blood components, including plasma and thrombocytes, respiratory infections, infections deep in body cavities or abscesses, central nervous infections, or prevention of bacterial infections in immunosuppressed patients.”  It is not clear how “alone or as an adjuvant treatment to antibiotics” can be considered to be a bacteria-induced infection and disease as recited by the claim.  Additionally it is not clear if the claim is attempting to recite that the active principle is administered alone or as an adjuvant treatment to antibiotics.  Further, it is not clear how “bacterial growth in bags containing blood or other blood components, including plasma and thrombocytes” can be considered to be a bacteria-induced infection and disease as recited by the claim.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Melissa L Fisher/           Primary Examiner, Art Unit 1611